UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-7662 U.S. Global AccoladeFunds 7900 Callaghan Road San Antonio, TX 78229 (Address of principal executive offices) (Zip code) Susan B. McGee, Esq. 7900 Callaghan Road San Antonio, TX 78229 (Name and address of agent for service) Registrant’s telephone number, including area code: 210-308-1234 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments HOLMES GROWTH FUND Portfolio of Investments (unaudited) July 31, 2007 COMMON STOCKS 92.75% Shares Value Advertising 1.67% Focus Media Holding Ltd., ADR 25,000 $ 1,032,750 * Aerospace/Defense 1.25% Boeing Co. 7,500 775,725 Agriculture 1.46% Bunge Ltd. 10,000 906,100 Apparel 2.33% Coach, Inc. 20,000 909,200 * Volcom, Inc. 15,000 532,200 * 1,441,400 Bank 0.78% Credicorp Ltd. 7,500 482,550 Cable & Wire Products 2.57% General Cable Corp. 20,000 1,590,000 * Cable TV 1.32% Rogers Communications, Inc., Class B 18,000 815,220 Chemicals 4.17% OM Group, Inc. 8,000 387,520 * Potash Corporation of Saskatchewan, Inc. 9,000 726,660 Terra Industries, Inc. 25,000 613,250 * The Mosaic Co. 22,875 859,185 * 2,586,615 Commercial Services 1.15% Quanta Services, Inc. 25,000 710,750 * Communications 2.77% Ciena Corp. 12,500 456,625 * NII Holdings, Inc. 15,000 1,260,300 * 1,716,925 Computer Software & Hardware 7.85% Activision, Inc. 60,000 1,026,600 * Akamai Technologies, Inc. 30,000 1,018,800 * Apple, Inc. 4,500 592,920 * Oracle Corp. 25,000 478,000 * Research in Motion Ltd. 1,500 321,000 * VeriFone Holdings, Inc. 20,000 728,200 * Vocus, Inc. 25,000 702,250 * 4,867,770 Consulting Services 0.31% CYBERplex, Inc. 270,000 194,882 * Diversified Operations 1.67% McDermott International, Inc. 12,500 1,036,750 * E-Commerce 1.03% Priceline.com, Inc. 10,000 638,000 * Electronics & Components 2.92% Comtech Group, Inc. 25,000 355,500 * Garmin Ltd. 10,000 839,000 MEMC Electronic Materials, Inc. 10,000 613,200 * 1,807,700 Financial Services 11.19% Charles Schwab Corp. 40,000 805,200 CI Financial Income Fund 55,000 1,436,352 Dollar Financial Corp. 15,000 375,900 * Franklin Resources, Inc. 4,000 509,480 GFI Group, Inc. 5,000 372,600 * GMP Capital Trust 56,000 1,202,625 Goldman Sachs Group, Inc. 3,500 659,190 IntercontinentalExchange, Inc. 7,000 1,057,910 * Jovian Capital Corp. 685,000 513,686 * 6,932,943 Firearms & Ammunition 0.91% Smith & Wesson Holding Corp. 30,000 564,000 * Food Products 1.50% CoolBrands International, Inc. 993,800 931,571 * Gold Mining 0.04% Peak Gold Ltd. 47,000 26,434 * Home Furnishings 0.75% Tempur-Pedic International, Inc. 15,000 467,250 Internet System 1.23% Google, Inc., Class A 1,500 765,000 * Manufacturing 4.99% Actuant Corp., Class A 7,500 457,350 Precision Castparts Corp. 15,000 2,055,900 Terex Corp. 6,000 517,500 * The Westaim Corp. 100,000 59,992 * 3,090,742 Medical - Biomedical 1.79% Celgene Corp. 10,000 605,600 * Meridian Bioscience, Inc. 22,500 502,425 1,108,025 Medical - HMO 1.63% WellCare Health Plans, Inc. 10,000 1,012,600 * Medical Information Systems 1.52% Allscripts Healthcare Solutions, Inc. 15,000 341,250 * Phase Forward, Inc. 35,000 601,650 * 942,900 Medical Products 4.25% Alcon, Inc. 3,500 477,750 Henry Schein, Inc. 10,000 543,400 * Immucor, Inc. 20,000 623,200 * Stryker Corp. 7,500 468,225 Thermo Fisher Scientific, Inc. 10,000 522,100 * 2,634,675 Metal & Mineral Mining 4.05% Eastern Platinum Ltd. 200,000 474,316 * Northern Orion Resources, Inc. 188,500 1,007,171 * Silver Wheaton Corp. 75,000 1,027,656 * 2,509,143 Networking Products 2.99% Cisco Systems, Inc. 40,000 1,156,400 * Polycom, Inc. 22,500 696,825 * 1,853,225 Oil & Gas Drilling 6.03% Diamond Offshore Drilling, Inc. 5,000 515,900 ENSCO International, Inc. 20,000 1,221,400 GlobalSantaFe Corp. 10,000 717,100 Helmerich & Payne, Inc. 17,500 566,475 Noble Corp. 7,000 717,220 3,738,095 Oil & Gas Extraction & Services 2.92% Core Laboratories N.V. 5,000 538,150 * GulfMark Offshore, Inc. 12,000 563,760 * Superior Energy Services, Inc. 17,500 705,600 * 1,807,510 Oil & Gas Field Machinery 2.62% Cameron International Corp. 10,000 780,000 * Grant Prideco, Inc. 15,000 841,500 * 1,621,500 Oil & Gas Refining & Marketing 2.02% Frontier Oil Corp. 15,000 580,950 Holly Corp. 10,000 673,900 1,254,850 Oil & Gas Royalty Trusts 1.33% Canadian Oil Sands Trust 10,000 305,399 San Juan Basin Royalty Trust 16,000 519,360 824,759 Pharmaceuticals 0.67% Wyeth 8,500 412,420 Retail 2.38% GameStop Corp., Class A 12,500 504,375 * Pier 1 Imports, Inc. 35,000 228,200 * The Men's Wearhouse, Inc. 15,000 741,000 1,473,575 Semiconductors 4.14% KLA-Tencor Corp. 8,000 454,320 Micron Technology, Inc. 25,000 296,750 * NVIDIA Corp. 12,500 572,000 * Silicon Motion Technology Corp., ADR 20,000 366,000 * SiRF Technology Holdings, Inc. 20,000 468,800 * Tessera Technologies, Inc. 10,000 411,300 * 2,569,170 Transportation 0.55% DryShips, Inc. 6,000 343,920 Total Common Stocks 57,487,444 (cost $47,298,129) WARRANTS 0.51% Gold Mining 0.01% Peak Gold Ltd., Warrants (April 2012) 23,500 5,838 * Metal & Mineral Mining 0.50% Eastern Platinum Ltd., Warrants (April 2008) 7,200 4,792 * Northern Orion Resources, Inc., Warrants (May 2008) 17,500 63,156 * Silver Wheaton Corp., Warrants (December 2010) 32,500 244,024 * 311,972 Total Warrants 317,810 (cost $93,257) PURCHASED OPTIONS 0.23% Contracts Gold Mining 0.23% Goldcorp, Inc., Strike Price 20, Call, Expiration Jan. 2008 (premium $4,216) 7 4,550 Goldcorp, Inc., Strike Price 20, Call, Expiration Jan. 2009 (premium $75,651) 92 81,880 Goldcorp, Inc., Strike Price 25, Call, Expiration Jan. 2009 (premium $58,468) 92 53,360 Total Purchased Options 139,790 (cost $138,335) Total Securities 57,945,044 (cost $47,529,721) Principal REPURCHASE AGREEMENT 7.03% Amount Joint Tri-Party Repurchase Agreement, Credit Suisse First Boston, 07/31/07, 5.10%, due 08/01/07, repurchase price $4,358,007, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $4,357,390) $ 4,357,390 4,357,390 Total Investments 100.52% 62,302,434 (cost $51,887,111) Other assets and liabilities, net (0.52)% (321,061) NET ASSETS 100% $61,981,373 See notes to portfolios of investments. MEGATRENDS FUND Portfolio of Investments (unaudited) July 31, 2007 COMMON STOCKS 98.61% Shares Value Aircraft & Defense 5.99% Northrop Grumman Corp. 3,900 $ 296,790 Raytheon Company 5,900 326,624 United Technologies Corp. 4,500 328,365 951,779 Automobile 2.28% Toyota Motor Corp., Sponsored ADR 3,000 361,890 Beverages 2.53% The Coca-Cola Co. 7,700 401,247 Chemicals 2.07% Air Products & Chemicals, Inc. 3,800 328,206 Computer Software & Hardware 2.74% Microsoft Corp. 15,000 434,850 Consumer Staples 2.34% The Procter & Gamble Co. 6,000 371,160 Diversified Operations 1.77% Foster Wheeler Ltd 2,500 280,975 * Electronics & Components 4.59% Corning, Inc. 16,000 381,440 * Intel Corp. 14,700 347,214 728,654 Energy 3.09% Energy Conversion Devices, Inc. 5,500 164,175 * First Solar, Inc. 2,900 326,453 * 490,628 Financial Services 11.00% American Express Co. 5,300 310,262 Goldman Sachs Group, Inc. 2,500 470,850 UBS AG 7,000 385,490 Wells Fargo & Co. 17,200 580,844 1,747,446 Gold Mining 1.14% Barrick Gold Corp. 5,500 180,950 Holding Company 3.97% Berkshire Hathaway, Inc., Class B 175 630,700 * Internet System 2.17% Google, Inc., Class A 675 344,250 * Machinery 2.12% Deere & Co. 2,800 337,176 Manufacturing 9.02% Danaher Corp. 5,200 388,336 General Electric Co. 18,000 697,680 ITT Corp. 5,500 345,840 1,431,856 Medical Products 1.94% Johnson & Johnson 5,100 308,550 Metal Mining 2.41% BHP Billiton Ltd., Sponsored ADR 3,700 235,986 Newmont Mining Corp. 3,500 146,125 382,111 Networking Products 2.00% Cisco Systems, Inc. 11,000 318,010 * Oil & Gas - Integrated 2.62% Hess Corp. 6,800 416,160 Oil & Gas Drilling 2.31% Nabors Industries Ltd. 5,200 152,048 * Transocean, Inc. 2,000 214,900 * 366,948 Oil & Gas Extraction & Services 11.36% Apache Corp. 1,800 145,512 Baker Hughes, Inc. 3,800 300,390 Denbury Resources, Inc. 4,600 184,000 * PetroChina Co., Ltd., ADR 2,700 397,602 Schlumberger Ltd. 8,200 776,704 1,804,208 Oil & Gas Field Machinery 3.03% National Oilwell Varco, Inc. 4,000 480,440 * Pharmaceuticals 5.99% Eli Lilly & Co. 9,400 508,446 Novartis AG, ADR 8,200 442,390 950,836 Retail 2.26% CVS Caremark Corp. 10,200 358,938 Transportation 1.81% Burlington Northern Santa Fe Corp. 3,500 287,490 Utilities 6.06% Exelon Corp. 5,500 385,825 FPL Group, Inc. 10,000 577,300 963,125 Total Common Stocks 15,658,583 (cost $12,893,651) EXCHANGE-TRADED FUND 2.65% streetTRACKS Gold Trust (cost $390,316) 6,400 421,056 * Total Investments 101.26% 16,079,639 (cost $13,283,967) Other assets and liabilities, net (1.26)% (200,357) NET ASSETS 100% $15,879,282 See notes to portfolios of investments. EASTERN EUROPEAN FUND Portfolio of Investments (unaudited) July 31, 2007 COMMON STOCKS 92.93% Shares Value Broadcasting & Cable TV 0.28% Central European Media Enterprises Ltd., Class A 44,316 $ 4,098,344 * Communications 12.51% Comstar United Telesystems, GDR 1,323,282 14,489,938 * Mobile TeleSystems 3,769,891 39,018,372 Mobile TeleSystems, Sponsored ADR 945,902 60,490,433 Telekomunikacja Polska S.A., GDR 3,328,314 26,626,512 VimpelCom, Sponsored ADR 385,612 40,836,311 181,461,566 Diversified Banks 23.15% OTP Bank Nyrt. 1,337,821 75,343,590 OTP Bank Nyrt., GDR 223,782 25,119,529 Raiffeisen International Bank Holding AG 43,842 6,676,286 Sberbank RF 34,578,000 143,498,700 Turkiye Garanti Bankasi a.s. 12,541,950 85,265,133 335,903,238 Diversified Metals & Mining 6.12% JSC MMC Norilsk Nickel, ADR 287,399 68,257,262 KGHM Polska Miedz S.A. 457,546 20,617,921 88,875,183 Electric Utilities 4.06% CEZ a.s. 269,777 14,145,531 RAO Unified Energy Systems of Russia 32,360,509 44,819,305 * 58,964,836 Financial Services 0.63% Finans Finansal Kiralama a.s. 2,568,081 9,110,769 * Food Distributors 2.25% Central European Distribution Corp. 791,926 32,603,593 * Food Retail 1.95% Oao Magnit, Class S 203,241 9,267,790 * Oao Seventh Continent, Class S 406,330 10,375,637 * X 5 Retail Group N.V., GDR 280,629 8,702,305 * 28,345,732 Gold Mining 0.46% KazakhGold Group Ltd., GDR 345,305 6,733,447 * Insurance 2.42% Aksigorta a.s. 4,997,285 35,061,653 Multi-Sector Holdings 3.96% Haci Omer Sabanci Holding a.s. 10,400,192 57,497,263 Oil & Gas - Integrated 19.13% LUKOIL, Sponsored ADR 1,680,613 135,289,346 Oao Gazprom, Sponsored ADR 3,272,585 142,357,447 277,646,793 Oil & Gas Exploration & Production 4.34% KazMunaiGas Exploration Production, GDR 645,652 15,237,387 NovaTek Oao, Sponsored GDR 265,493 14,416,270 @ Surgutneftegaz 18,321,005 20,885,946 Surgutneftegaz, Sponsored ADR 220,811 12,475,822 63,015,425 Packaged Foods & Meats 1.28% Wimm-Bill-Dann Foods 241,972 18,510,858 Real Estate Investment Trusts 1.37% Mirland Development Corp., plc 1,172,444 12,842,604 * Sistema Hals, GDR 100,929 1,267,668 * Sistema Hals, GDR, 144A 456,000 5,727,360 * 19,837,632 Real Estate Management & Development 6.62% AFI Development plc, GDR 1,300,671 12,486,442 * CA Immobilien International AG 221,479 3,819,510 * Dolphin Capital Investors Ltd. 6,593,444 20,699,381 * Open Investments 28,485 8,360,348 * PIK Group, GDR 1,325,437 37,218,271 * RGI International Ltd. 1,378,964 13,444,899 * 96,028,851 Steel 1.34% Oao TMK, GDR 392,158 15,725,536 * Oao TMK, GDR, 144A 93,154 3,735,475 * 19,461,011 Wireless Telecommunication Services 1.06% Turkcell Iletisim Hizmetleri a.s. 2,179,888 15,366,135 Total Common Stocks 1,348,522,329 (cost $999,025,418) PREFERRED STOCKS 1.47% Oil & Gas Exploration & Production 1.47% Surgutneftegaz, Preferred Stock 13,529,631 9,267,797 Surgutneftegaz, Preferred Stock, Sponsored ADR 174,498 12,066,537 @ Total Preferred Stocks 21,334,334 (cost $27,395,396) Total Securities 1,369,856,663 (cost $1,026,420,814) Principal REPURCHASE AGREEMENT 3.91% Amount Joint Tri-Party Repurchase Agreement, Credit Suisse First Boston, 07/31/07, 5.10%, due 08/01/07, repurchase price $56,850,936, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $56,842,883) $ 56,842,883 56,842,883 Total Investments 98.31% 1,426,699,546 (cost $1,083,263,697) Other assets and liabilities, net 1.69% 24,458,573 NET ASSETS 100% $1,451,158,119 See notes to portfolios of investments. GLOBAL EMERGING MARKETS FUND Portfolio of Investments (unaudited) July 31, 2007 COMMON STOCKS 81.98% Shares Value Apparel 3.54% China Grand Forestry Resources Group Ltd. 3,974,000 $ 1,584,010 * Communications 2.70% China Mobile Ltd. 105,000 1,209,541 Computer Hardware 2.14% Wistron Corp. 473,287 959,655 Construction & Engineering 1.42% Daelim Industrial Co., Ltd. 3,722 637,601 Construction & Farm Machinery & Heavy Trucks 0.92% Hyundai Heavy Industries Co., Ltd. 1,075 413,455 Construction Materials 1.00% China National Building Material Co., Ltd., H shares 214,000 445,508 Consumer Electronics 2.75% China Water Affairs Group Ltd. 1,876,000 1,232,139 * Department Stores 1.84% Grupo FAMSA S.A., Class A 69,140 314,799 * Lojas Renner S.A. 27,100 509,069 823,868 Diversified Banks 16.20% Bumiputra-Commerce Holdings Bhd 131,100 443,509 Hana Financial Group, Inc. 7,489 406,047 Industrial and Commercial Bank of China, H shares 1,073,000 654,399 * Kookmin Bank, Sponsored ADR 6,381 547,426 Korea Exchange Bank 38,222 594,168 OTP Bank Nyrt. 11,420 643,153 * Sberbank RF 518,000 2,149,700 Shinhan Financial Group Co., Ltd. 6,258 425,291 SinoPac Financial Holdings Co., Ltd. 826,000 420,087 Turkiye Garanti Bankasi a.s. 99,411 675,835 Woori Finance Holdings Co., Ltd. 11,260 290,524 7,250,139 Diversified Metals & Mining 2.79% Grupo Mexico SAB de C.V., Series B 117,000 816,217 JSC MMC Norilsk Nickel, ADR 1,828 434,150 1,250,367 Financial Services 0.82% African Bank Investments Ltd. 81,102 369,227 Food Distributors 1.08% Central European Distribution Corp. 11,692 481,360 * Gold Mining 0.88% KazakhGold Group Ltd., GDR 20,114 392,223 * Healthcare Equipment & Services 1.79% Opto Circuits India Ltd. 67,880 798,944 Home Furnishings 1.00% Ellerine Holdings Ltd. 49,700 446,932 Homebuilding 4.26% Ansal Properties & Infrastructure Ltd. 39,792 261,286 Corporacion GEO, S.A. de C.V., Series B 109,000 596,534 * MRV Engenharia e Participacoes SA 26,100 427,960 * SARE Holding, S.A. de C.V., Class B 359,023 621,170 * 1,906,950 Hotels & Resorts 1.16% Orascom Hotels & Development 44,621 518,986 * Household Appliances 0.54% Olympic Group Financial Investments 20,722 242,732 Industrial Conglomerates 1.30% UEM World Bhd 473,100 581,107 Industrial Machinery 1.76% Lupatech S.A. 33,100 786,882 * Insurance 3.22% Cathay Financial Holding Co., Ltd. 351,655 913,350 China Life Insurance Co., Ltd., H shares 125,000 529,251 1,442,601 Oil & Gas - Integrated 4.86% Oao Gazprom, Sponsored ADR 30,834 1,341,279 Petroleo Brasileiro S.A., ADR 14,944 834,622 2,175,901 Oil & Gas Exploration & Production 3.01% Dragon Oil plc 100,778 457,569 * KazMunaiGas Exploration Production, GDR 37,601 887,384 1,344,953 Paper Products 0.95% Shandong Chenming Paper Holdings Ltd., Class B, H shares 462,300 426,754 Precious Metals & Minerals 1.11% European Minerals Corp. 361,736 495,064 * Railroads 2.38% All America Latina Logistica 78,250 1,062,988 Real Estate Investment Trust 0.86% Mirland Development Corp., plc 35,000 383,380 * Real Estate Management & Development 2.41% AFI Development plc, GDR 15,921 152,842 * Dolphin Capital Investors Ltd. 173,879 545,874 * Plaza Centers N.V. 99,199 379,750 * 1,078,466 Retail 0.88% Mr. Price Group Ltd. 102,972 395,620 Semiconductors 6.71% Samsung Electronics Co., Ltd. 2,322 1,528,522 Siliconware Precision Industries Co. 450,472 855,685 Taiwan Semiconductor Manufacturing Co., Ltd., Sponsored ADR 61,142 620,591 3,004,798 Steel 5.70% Companhia Vale do Rio Doce, Sponsored ADR 32,100 1,358,793 Oao TMK, GDR 7,492 300,429 * POSCO, ADR 3,199 455,698 Usinas Siderurgicas de Minas Gerais S.A, Class A 7,100 435,946 2,550,866 Total Common Stocks 36,693,017 (cost $28,813,872) CLOSED-END FUND 4.84% Metage Special Emerging Markets Fund Ltd. (cost $1,555,745) 12,492 2,167,487 * @ EQUITY-LINKED SECURITIES 6.52% Application Software 2.94% Tanla Solutions Ltd. (January 2010) 115,009 1,313,776 @ Industrial Conglomerates 1.01% Aditya Birla Nuvo Ltd. (September 2008) 36,988 454,381 @ IT Consulting & Other Services 1.10% Mastek Ltd., 144A (October 2009) 68,794 492,462 @ Specialized Finance 1.47% IFCI Ltd. (July 2008) 460,343 658,042 * @ Total Equity-Linked Securities 2,918,661 (cost $2,318,134) WARRANTS 0.03% Precious Metals & Minerals 0.03% European Minerals Corp., Warrants (March 2011) (cost $0) 25,813 12,340 * Total Securities 41,791,505 (cost $32,687,751) Principal REPURCHASE AGREEMENT 4.92% Amount Joint Tri-Party Repurchase Agreement, Credit Suisse First Boston, 07/31/07, 5.10%, due 08/01/07, repurchase price $2,202,996, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $2,202,684) $ 2,202,684 2,202,684 Total Investments 98.29% 43,994,189 (cost $34,890,435) Other assets and liabilities, net 1.71% 763,159 NET ASSETS 100% $44,757,348 See notes to portfolios of investments. Notes to Portfolios of Investments (unaudited)July 31, 2007 Legend *Non-income producing security ADRAmerican Depositary Receipt GDRGlobal Depositary Receipt @Security was fair valued at July 31, 2007, by the adviser, U.S. Global Investors, Inc.,in accordance with valuation procedures approved by the Board of Trustees.Fair valued securities, as a percentage of net assets at July 31, 2007, were 1.82% of Eastern European and 11.36% of Global Emerging Markets. Securities with a 144A designation are exempt from registration under Rule 144A of the Securities Act of 1933. Equity-linked securities are derivative securities that are linked to the performance of an underlying foreign security.This type of investment allows the fund to have market exposure to foreign securities without trading directly in the local market.This type of security may also be known as a participatory note or certificate. For more comprehensive information on the funds' policies regarding the valuation of investments and other significant accounting policies, please refer to the most recent semi-annual or annual report. Security Valuations The Funds value investments traded on national or international securities exchanges or over-the-counter at the last sales price reported by the security's primary exchange at the time of daily valuation.Securities for which no sale was reported are valued at the mean between the last reported bid and ask prices or using quotes provided by principal market makers.Short-term investments with effective maturities of sixty days or less at the date of purchase may be valued at amortized cost, which approximates market value. Fair Valued Securities Securities for which market quotations are not readily available or which are subject to legal restrictions are valued at their fair value as determined in good faith under consistently applied procedures under the general supervision of the Board of Trustees.The following factors are generally considered in determining fair value: nature and duration of any trading restrictions, trading volume, market values of unrestricted shares of the same or similar class, investment management’s judgment regarding the market experience of the issuer, financial status and other operational and market factors affecting the issuer, issuer’s management, quality of the underlying property based on review of independent geological studies, the extent of a Fund’s investment in the trading securities of the issuer; and other relevant matters.The fair values may differ from what would have been used had a broader market for these securities existed. For securities traded on international exchanges, if events which may materially affect the value of a Fund's securities occur after the close of the primary exchange and before a Fund’s net asset value is next determined, then those securities will be valued at their fair value as determined in good faith under the supervision of the Board of Trustees.The Funds may use a systematic fair value model provided by an independent third party to value international securities.At July 31, 2007, this model was used to value certain foreign securities in the Eastern European and Global Emerging Markets Funds. Joint Tri-Party Repurchase Agreement The Funds may enter into repurchase agreements with recognized financial institutions or registered broker-dealers and, in all instances, hold as collateral, underlying securities with a value exceeding the principal amount of the repurchase obligation.The Funds use joint tri-party repurchase agreements with other funds under common management where uninvested cash is collectively invested in repurchase agreements, and each participating fund owns an undivided interest in the account. The terms of the joint tri-party repurchase agreement and the securities held as collateral at July 31, 2007, were: Credit Suisse First Boston repurchase agreement, 07/31/07, 5.10%, due 08/01/07: Total principal amount: $304,803,632; Total repurchase value: $304,846,813 Collateral: $230,745,000 U.S. Treasury Bond, 8.125%, 08/15/19 $4,721,000 U.S. Treasury Inflation Index Bond, 2.375%, 01/15/25 $815,000 U.S. Treasury Note, 4.875%, 06/30/09 (total collateral market value, including accrued interest, of$310,906,367) Other mutual funds managed by U.S. Global Investors, Inc. participate in the joint tri-party repurchase agreement.Each owns an undivided interest in the account. Options As of July 31, 2007, portfolio securities valued at $0 were held in escrow by the custodian as cover for call options written for the Holmes Growth Fund. Transactions in written call options during the period ended July 31, 2007, were as follows: Holmes Growth Fund Number of Premiums Contracts Received Options outstanding at October 31, 2006 - $- Options written 260 72,609 Options closed (260) (72,609) Options expired - - Options exercised - - Options outstanding at July 31, 2007 - $- Portfolio Tax Information The following table presents the income tax basis of the securities owned at July 31, 2007, and the tax basis components of net unrealized appreciation or depreciation: Aggregate Gross Gross Tax Unrealized Unrealized Net Unrealized Fund Cost Appreciation (Depreciation) Appreciation Holmes Growth $51,887,111 $11,886,236 $(1,470,913) $10,415,323 MegaTrends 13,283,967 2,960,413 (164,741) 2,795,672 Eastern European 1,083,263,697 365,438,367 (22,002,518) 343,435,849 Global Emerging Markets 34,890,435 9,833,170 (729,416) 9,103,754 Subsequent Event – MegaTrends Fund Leeb Capital Management, Inc. (“Leeb”), the subadviser to the MegaTrends Fund, will no longer provide investment advisory services to the Fund after September 30, 2007.After September 30, 2007, the adviser, U.S. Global Investors, Inc., will manage the fund.The investment objective of the fund shall remain the same.The adviser’s investment strategy for the fund will be an extension of Leeb’s philosophy with a focus on global megatrends. The name of the Fund will change to Global MegaTrends Fund, effective October 1, 2007. Item 2. Controls and Procedures 1. The registrant’s president and treasurer have determined that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. 2. There was no change in the registrant's internal control over financial reporting that occurred in the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits Certifications of principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. U.S. Global Accolade Funds By:/s/ Frank E. Holmes Frank E. Holmes President, Chief Executive Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Frank E. Holmes Frank E. Holmes President, Chief Executive Officer Date: September 28, 2007 By:/s/ Catherine A. Rademarcher Catherine A. Rademacher Treasurer Date:September 28, 2007
